Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chao Gao on 5/21/2021.

The application has been amended as follows: 

1. (Currently Amended) A coating composition[[s]] comprising at least one aminoplast crosslinker resin A, binder resins B, and a catalyst composition C, 
wherein the catalyst composition C is a mixture of an organic sulfonic acid C1, and an amine C2 selected from the group consisting of 4-chloroaniline, p-ethylaniline, 4-picoline, and N-ethyl aniline, 
wherein the binder resins B are hydroxy-functional polymers selected from the group consisting of alkyd resins, polyester resins, acrylic resins, acrylic-alkyd hybrids or acrylic- polyester hybrids, polyolefin polymers, and polyurethane polymers, wherein the polyurethane polymers are selected from the group consisting of polyether-polyurethanes, polyester- polyurethanes, polycarbonate-polyurethanes, and polyolefin-polyurethanes, and 
wherein the organic sulfonic acid 3H, bound to an aromatic carbon atom

2. (Currently Amended) The coating composition[[s]] of claim 1 wherein the at least one aminoplast crosslinker resin A comprises at least one at least partially etherified reaction a ratio of an amount of substance n(CH2O) of combined formaldehyde to an amount of substance n(Mel) of melamine is in the range of from 4.5 mol/mol to 6.2 mol/mol, a ratio of an amount of substance n(RO) of alkyl ether groups in the aminoplast crosslinker resin A to the amount of substance n(Mel) of melamine is in the range of from 4 mol/mol to 6.0 mol/mol, and a mass fraction of monomers is in the range of from 30 % to 65 %, calculated as a ratio of a mass m(1) of monomers to the total mass m(A) of the aminoplast crosslinker resin A, excluding solvents, additives, and catalysts.  

3. (Currently Amended) The coating composition[[s]] of claim 1 wherein at least two aminoplast crosslinker resins A1 and A2 are present in the coating composition.  

4. (Currently Amended) The coating composition[[s]] of claim 3 wherein one of the aminoplast crosslinker resins, A1, comprises at least one at least partially etherified reaction product of melamine and formaldehyde wherein a ratio of an amount of substance n(CH2O) of combined formaldehyde to an amount of substance n(Mel) of melamine is in the range of from 5.55 mol/mol to 6.2 mol/mol, a ratio of an amount of substance n(RO) of alkyl ether groups in the aminoplast crosslinker resin A to the amount of substance n(Mel) of melamine is in the range of from 5 mol/mol to 5.6 mol/mol, and a mass fraction of monomers is in the range of from 35 % to 55 %, calculated as a ratio of a mass m(1) of monomers to the total mass 

5. (Currently Amended) The coating composition[[s]] of claim 3 wherein one of the aminoplast crosslinker resins, A2, comprises at least one at least partially etherified reaction product of melamine and formaldehyde wherein a ratio of an amount of substance n(CH2O) of combined formaldehyde to an amount of substance n(Mel) of melamine is in the range of from 5.75 mol/mol to 6.5 mol/mol, a ratio of an amount of substance n(RO) of alkyl ether groups in the aminoplast crosslinker resin A2 to the amount of substance n(Mel) of melamine is in the range of from 4.5 mol/mol to 5.9 mol/mol, and a mass fraction of monomers is in the range of from 55 % to 95 %, calculated as a ratio of a mass m(1) of monomers to the total mass m(A) of the aminoplast crosslinker resin A2, excluding solvents, additives, and catalysts.  

a ratio of the mass m(A1) of the aminoplast crosslinker resin A1 to the mass m(A2) of the aminoplast crosslinker resin A2 is from 5 : 5 to 9 : 1.  

7. (Currently Amended) The coating composition[[s]] of claim 1, wherein the at least one comprising at least two different alkyl groups.  

8-10. (Cancelled)  
  
11. (Currently Amended) The coating composition[[s]] of claim 1, wherein the organic sulfonic acid 

12-14. (Cancelled)  
  
15. (Currently Amended) A process for preparing the coating composition of claim 1, which process comprises 
in a first step, preparing [[a]] the catalyst composition C by mixing [[an]] the organic sulfonic acid C1, optionally dissolved in an organic solvent selected from aliphatic linear or branched alcohols having from one to six carbon atoms, with [[an]] the amine C2 selected from the group consisting of 4- chloroaniline, p-ethylaniline, 4-picoline, and N-ethyl aniline, 
in a second step, admixing the catalyst composition C to an aminoplast crosslinker resin A, to form a mixture AC, 
and in a third step, admixing the mixture AC to the binder resins B, or a solution of the binder resins B in an inert solvent L, 
wherein organic sulfonic acid 3H, bound to an aromatic carbon atom
 
16. (Currently Amended) The process of claim 15 wherein a ratio of an amount of to an amount of organic sulfonic acid 

17. (Currently Amended) A method of use of the coating composition as claimed in claim 1, which method comprises the steps of 
the coating composition of claim 1 to prepare a coating film on the substrate, and 
- 	curing the coating film by applying heatto provide a curing temperature 0C and 100 0C.  

18. (Currently Amended) The process of claim 15, wherein the organic sulfonic acid 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on applicant’s declaration and amendments limiting the sulfonic acid to an aromatic sulfonic acid, filed 5/7/2021, the claims are now considered as being commensurate in scope with the evidence for unexpected results provided in applicant’s disclosure. In particular, the specific selection of the amine provides unexpected results. Therefore, the claims are not obvious over the prior art of record as convincingly argued in applicant’s remarks filed 1/21/2021. Thus claim 1 is allowable. Claims 2-7, 11 and 15-18 require all the limitations of allowable claim 1 and are also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 9/13/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 15-17 is withdrawn.  Claims 15-17, directed to distinct inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-7, 11 and 15-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
May 21, 2021Primary Examiner, Art Unit 1796